DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following correspondence is a non-final Office Action for application # 17197160, entitled: RAMPS FOR REARVIEW ASSEMBLY MOUNTS, filed on 03/10/2021.  Claims 1-16 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMaagd et al. (U.S. Pat. 11040663).
	Regarding claim 1, DeMaagd discloses a rearview device comprising: a rearview assembly 10 comprising a display surface and a housing configured to support the display surface (as shown in Fig. 7 below, and implied in col. 1, lines 18-20); and a mount 12 connected to and configured to support the housing, the mount 12 slidably securable in a first direction to a mounting bracket 20 and slidably detachable in a second direction from the mounting bracket 20 (as shown in Fig. 1A below); where the mount 12 comprises at least one projecting ramp 85, the at least one projecting ramp 85 configured to, upon the mount 12 being slidably detached from the mounting bracket 20, change an orientation of the rearview assembly 10 relative to the mounting bracket 20.  The Examiner notes that the mounting bracket 20 is capable of being rotated either via arrow A, or removed and remounted to the mount 12 in a direction that is 180 degrees from the position shown in Fig. 7.
	Regarding claim 2, DeMaagd discloses the rearview device, where the mount 12 comprises a first end and a second end (as shown in Fig. 7 below); where the first end is secured to the housing and the second end comprises a mounting area (see mounting area that receives the mounting bracket 20, as shown in Fig. 1A); where the mounting area has a first side 14 proximate to the housing; where the at least one projecting ramp 85 extends from the first side 14 of the mounting area (as seen in Fig. 1A).
	Regarding claim 3, DeMaagd discloses the rearview device, where the mount 12 further comprises a mounting spring 36 having at least one end 44,46, where the mounting bracket 20 has at least one guide channel 63, each guide channel 63 configured to receive one of the at least one ends 44,46 of the mounting spring 36; and where each of the at least one ends 44,46 of the mounting spring 36 is configured to fit within and slide along one of the guide channels 63 during the securing to and the detaching of the mount 12 from the mounting bracket 20 (as seen in Fig. 6).
	Regarding claim 4, DeMaagd discloses the rearview device, where the mounting bracket 20 has at least one side wall extending along a side of the mounting bracket 20 (as seen in Fig. 1A below); and where at least one of the projecting ramps 85 is configured to, as the mount 12 is being slidably detached from the mounting bracket 20, change the orientation of the rearview assembly 10 by pressing against one of the side walls for at least a portion of the removal.  The Examiner notes that the bottom of the sidewalls slide along the projecting ramps 85, during removal of the mount 12 from the mounting bracket 20, as seen in Fig. 6.
	Regarding claim 5, DeMaagd discloses the rearview device, where, as the mount 12 is being slidably detached from the mounting bracket 20, each of the at least one ends 44,46 of the mounting spring 36 is released from the guide channel 63; and where, upon the release of the at least one end 44,46 of the mounting spring 36 from the guide channel 63, the at least one projecting ramp 85 is configured to further change the orientation of the rearview assembly 10.  The Examiner notes that when the mount 12 and mounting bracket 20 are attached, the ramps 85 contact the bottom of the sidewalls of the mounting bracket 20.  Therefore, as the mounting bracket 20 is removed from the mount 12, the ramps 85 slide against the bottom of the sidewalls of the mounting bracket 20.
	Regarding claim 6, DeMaagd discloses the rearview device, where the first direction is generally opposite the second direction (as seen in Fig. 1A below).
	Regarding claims 7 and 15, DeMaagd discloses the rearview device, where the mounting bracket 20 is configured to be secured to a windshield of a vehicle.  The Examiner notes that DeMaagd  discloses that the mounting bracket 20 is attached to a windscreen, in col. 3, lines 28-30.
	Regarding claim 8, DeMaagd discloses a system for mounting a rearview assembly 10 to a vehicle, comprising: a rearview assembly 10; a mount 12 having a first end and a second end (as shown in Fig. 7 below), the first end secured to the rearview assembly 10 and the second end comprising a mounting area having at least one projecting ramp 85 extending therefrom; a mounting bracket 20 having at least one side wall extending along a side of the mounting bracket 20 (as seen in Fig. 1A below) where the at least one side wall comprises a first wall surface, a second wall surface, and a third wall surface extending between the first and second wall surfaces (as shown in Fig. 1A below); where the second end of the mount 12 is slidably securable to the mounting bracket 20 when slid in a first direction and slidably detachable from the mounting bracket 20 when slid in a second direction (as seen in Fig. 1A below).
	Regarding claim 9, DeMaagd discloses the system, where the first wall surface is generally parallel to the second wall surface; and where the third wall surface is generally orthogonal to the first and second wall surfaces (as shown in Fig. 1A below).
	Regarding claim 10, DeMaagd discloses the system, where the first direction is generally opposite the second direction (as shown in Fig. 1A below).
	Regarding claim 11, DeMaagd discloses the system, where one of the at least one projecting ramps 85 is configured to push against the third wall surface of one of the at least one side walls as the mount 12 is slidably detached from the mounting bracket 20 (see ramp 85, which is located under the third wall surface, in Fig. 1A).
	Regarding claim 12, DeMaagd discloses the system, where the mounting bracket 20 comprises at least one guide channel 63 extending in a direction generally parallel to the at least one side wall of the mounting bracket 20 (as seen in Fig. 1A below); where the mount 12 comprises a mounting spring 36 having at least one end 44,46; and where the at least one guide channel 63 is configured to accept at least one end 44,46 of the mounting spring 36 and to allow the at least one end 44,46 of the mounting spring to slide within the guide channel 63 (as seen in Fig. 7).
	Regarding claim 13, DeMaagd discloses the system, where each of the at least one guide channels 63 is recessed within one of the side walls of the mounting bracket 20 (as seen in Fig. 1A below).


    PNG
    media_image1.png
    640
    531
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    876
    688
    media_image2.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMaagd et al.
	Concerning method claim 16, in view of the structure disclosed by DeMaagd above, the method of operating the device would have been obvious, since DeMaagd’s rearview mounting assembly provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of DeMaagd is capable of performing the claimed process.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach, suggest or imply a system for mounting a rearview assembly to a vehicle, comprising a mount slidably attached to a mounting bracket, where, as the mount is slidably detached from the mounting bracket, the end of a mounting spring is configured to exit from a guide channel on the mounting bracket; and where at least one projecting ramp is configured to push against a third wall surface of at least one side wall, thereby rotating the rearview assembly, as disclosed in claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to DeMaagd et al., the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 11285876 to Sugimura, 10744944 to Steffes, and 9682656 to Busscher et al., teach mounting assemblies for securing rearview mirrors to windshields within vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        27-Aug-22

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632